     Case 1:20-cv-00490-NONE-JLT Document 23 Filed 08/07/20 Page 1 of 4

 1    Patrick M. Howe (SBN 154669)
 2
      pat@patrickhowelaw.com
      PATRICK HOWE LAW, APC
 3
      402 W. Broadway, Ste. 1025
 4    San Diego, CA 92101
      (619) 398-3422 Phone
 5
      (619) 452-2507 Fax
 6

 7
      Attorney for plaintiff
      Integon National Insurance Company
 8

 9

10                       UNITED STATES DISTRICT COURT
11                     EASTERN DISTRICT OF CALIFORNIA
12

13
      Integon National Insurance              Case No. 1:20−CV−00490−NONE−JLT
14    Company,
                                              Joint Stipulation to Stay
15                Plaintiff,
                                              of Action; Order Granting
16       v.                                   Stipulation
17    Robert Hutsell, Jason May, The
                                              (Doc. 22)
18    Mendiburu Magic Foundation
      Against Cancer, and D&E Suburu
19
      Family Limited Partnership,
20
                  Defendants.
21

22

23

24

25

26

27

28



                       Jt. Stip. to Stay of Case (1:20−CV−00490−NONE−JLT)
     Case 1:20-cv-00490-NONE-JLT Document 23 Filed 08/07/20 Page 2 of 4

 1                                        RECITALS
 2       1. All defendants have been served with plaintiff’s complaint.
 3       2. With the exception of Robert Hutsell, all defendants have either had their
 4    default entered or been voluntarily dismissed.
 5       3. Roberts Hutsell’s response to the complaint is due on or before August 21,
 6    2020.
 7       2. The scheduling conference is currently set for September 21, 2020.
 8       3. This is a declaratory relief case. At issue is whether plaintiff, the
 9    homeowner’s insurer for Robert Hutsell, has a duty to defend or indemnify Mr.
10    Hutsell against bodily injury claims by defendant Jason May in a pending
11    California Superior Court state court action, styled May v. Hutsell et al., case no.
12    BCV-19-103615 in Kern County Superior Court. The claims in the state court
13    action arise out of a May 11, 2019 altercation between Robert Hutsell and Jason
14    May at a concert event in Bakersfield.
15       4. Robert Hutsell is also a defendant in a pending criminal case in California
16    Superior Court, styled People v. Hutsell, case no. BF177517A in Kern County
17    Superior Court. The claims in the criminal case arise out of the same May 11, 2019
18    altercation between Robert Hutsell and Jason May.
19       5. In this declaratory relief case, the parties anticipate Robert Hutsell may have
20    to provide responses to discovery and possibly testify by way of declaration,
21    deposition, and at trial. Mr. Hutsell intends to assert his Fifth Amendment right in
22    connection with any such responses and testimony.
23       6. Given the pending criminal case and for other reasons, the parties believe
24    this declaratory relief case should be stayed for all purposes until the criminal case
25    has been finally resolved as against Robert Hutsell. In the event the state court
26    action resolves before the criminal case has been finally resolved, or in the event
27    the criminal case has been finally resolved in advance of the state court action, the
28



                      Jt. Stip. to Stay of Case (1:20−CV−00490−NONE−JLT) – 2
     Case 1:20-cv-00490-NONE-JLT Document 23 Filed 08/07/20 Page 3 of 4

 1    parties agree further consideration of whether the stay should remain in effect
 2    should be addressed to this court.
 3                                      STIPULATION
 4       Accordingly, plaintiff and Robert Hutsell, through their respective counsel,
 5    hereby stipulate to a stay of this case for all purposes until the criminal case has
 6    been finally resolved as against Robert Hutsell. In the event the state court action
 7    resolves before the criminal case has been finally resolved, or in the event the
 8    criminal case has been finally resolved in advance of the state court action, the
 9    parties agree further consideration of whether the stay should remain in effect
10    should be addressed to this court. The parties also request the court issue an order
11    (1) imposing a stay, (2) setting a follow-up status conference, and (3) requiring
12    Robert Hutsell file a response to the complaint within 30 days after the stay is
13    lifted.
14

15       IT IS SO STIPULATED.
16

17       August 7, 2020                     PATRICK HOWE LAW, APC
18
                                            By: /s/ Patrick M. Howe
19                                          Patrick M. Howe
20
                                            Attorney for plaintiff Integon
                                            National Insurance Company
21

22
         August 7, 2020                     WILKINS, DROLSHAGEN &
23                                          CZESHINSKI LLP
24
                                            By: /s/ James H. Wilkins
25                                          James H. Wilkins
26
                                            Attorneys for defendant Robert
                                            Hutsell
27
                                            (Signature authorized on August 8,
28
                                            2020)

                      Jt. Stip. to Stay of Case (1:20−CV−00490−NONE−JLT) – 3
     Case 1:20-cv-00490-NONE-JLT Document 23 Filed 08/07/20 Page 4 of 4

 1                                           ORDER
 2       The court has considered the above stipulation. Good cause appearing, the
 3    Court GRANTS the stipulation to stay the action and ORDERS:
 4       1. Except for the order adopting or rejecting the findings and recommendations
 5    to grant default judgment against Jason May (Doc. 21), the court STAYS this
 6    action;
 7       2. Within 120 days and every 120 days thereafter and within 14 days after the
 8    criminal case against Mr. Hutsell completes at the trial level, counsel SHALL file a
 9    joint report detailing the status of relevant matters and whether the stay should be
10    lifted;
11       3. All pending dates are vacated.
12
      IT IS SO ORDERED.
13

14       Dated:   August 7, 2020                        /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                      Jt. Stip. to Stay of Case (1:20−CV−00490−NONE−JLT) – 4
